Andrews, Judge.
In In the Interest of R. D. F., 216 Ga. App. 563 (455 SE2d 77) (1995) , we affirmed the juvenile court’s dismissal of the delinquency petition. In In the Interest of R. D. F., 266 Ga. 294 (466 SE2d 572) (1996) , the Supreme Court reversed the judgment of this Court. Accordingly, our original judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the juvenile court’s judgment dismissing the delinquency petition is reversed.

Judgment reversed.


McMurray, R J., and Blackburn, J., concur.